Citation Nr: 1412125	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 24, 2008, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to TDIU, effective from July 23, 2007.  In November 2010, the RO issued a rating decision changing the effective date of the TDIU to April 24, 2008, based upon clear and unmistakable error in the April 2009 rating decision.

In February 2013, the Veteran testified before the Board at a hearing held via videoconference.


FINDINGS OF FACT

1.  By an October 2005 rating decision, a TDIU was denied.  The Veteran filed a notice of disagreement to that decision in November 2006.  A statement of the case was issued in September 2007.

2.  On December 10, 2007, the Veteran filed an untimely Form 9, formal appeal, of the September 2007 statement of the case, and was informed of such by the RO in February 2008.

3.  The December 10, 2007, untimely Form 9 constitutes an informal claim for a TDIU; a formal claim was filed by the Veteran in April 2008.

4.  By an April 2009 rating decision, the RO granted the claim for TDIU, effective July 23, 2007.  In November 2010, the RO changed the effective date to April 24, 2008.

5.  The Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities effective December 10, 2006, one year prior to filing an informal claim for TDIU.


CONCLUSION OF LAW

The criteria for an effective date of December 10, 2006, for the grant of TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the effective date of the benefit assigned following the grant of service connection for TDIU.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that in November 2010, the RO changed the effective date of award of a TDIU from July 23, 2007, to April 24, 2008.  However, there was no prejudice to the Veteran in terms of notice of the change in effective date, as the Veteran appealed the decision generally and it is now before the Board.  Moreover, the Board is granting an effective date earlier than the original date of July 23, 2007.  Thus, no additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Board has reviewed the Veteran's Virtual VA file and VBMS file.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran underwent VA examinations in July 2007 and June 2008 to determine the effects of his service-connected disabilities on his employability.  Thus, the duty to assist has been met.


II.  Analysis

The Veteran is in receipt of a TDIU effective April 24, 2008.  The Veteran contends that he is entitled to an effective date of March 2, 2005, for the award of TDIU, because that is the start date of compensation for his service-connected disabilities, and the day after he separated from military service.

Generally, the effective date for an award of service connection and disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  TDIU is considered a claim for increased evaluation, and for such claims, an effective date is the earliest date on which factual entitlement to the benefit sought is shown, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2); Hurd v. West, 13 Vet. App. 449 (2000).

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413 (1999).

Procedurally, in August 2005, the RO granted service connection for allergic rhinitis, left and right shoulder disabilities, bilateral hand disabilities, a lumbar spine disability, right and left knee disabilities, tinnitus, sinusitis, hiatal hernia, scrotal neuritis, bilateral hearing loss, hemorrhoids, onychomycosis of the toenails, skin tags of the upper back, and actinic keratosis of the face and hands, with a combined rating of 80 percent, effective March 2, 2005, the day after separation from service.  The issue of TDIU was deferred.  In October 2005, the issue of TDIU was denied.  In November 2006, the Veteran filed a notice of disagreement to that decision.  A statement of the case was issued in September 2007.  In December 2007, the Veteran filed a Form 9, formal appeal, stating that he was appealing "denial of service connection of IU."  In February 2008, the RO informed the Veteran that the appeal was untimely, submitted more than 60 days following the statement of the case.  The Veteran was also notified that if he disagreed with that determination, he could appeal.  On April 24, 2008, the Veteran submitted a statement in support of a claim for TDIU, stating that his physician had found him to be unemployable.  TDIU was granted by an April 2009 rating decision, with an effective date of July 23, 2007, the date that a VA examination showed a worsening of the Veteran's lumbar spine disability.  Then, in November 2010, the RO changed the effective date of the TDIU to April 24, 2008, stating that the previous date was a clear and unmistakable error, and that the correct date was the date of the new claim for TDIU.  

In this case, the Board finds that the September 2007 rating decision that denied a TDIU is final.  Such is the case because the Veteran did not file a timely Form 9 to the September 2007 statement of the case.  38 C.F.R. § 20.1103.  The Veteran did not appeal the finding that the Form 9 was untimely.  Revision of that denial is not possible in the absence of a finding of clear and unmistakable error, which is not alleged.  38 C.F.R. § 3.105(a).  

However, when construing the December 10, 2007 document (Form 9) liberally, the Board finds that the Veteran filed a new, informal claim for a TDIU on that date.  For, the December 10, 2007, document indicates his intent to obtain a TDIU.  Thus, the Board finds that the claim meets the definition of an informal claim of benefits.  Then, in April 2008, the Veteran filed a formal claim for TDIU by submitting a statement in support of a claim for TDIU.  Thus, the date of claim dates back to that of receipt of the informal claim, December 10, 2007.  38 C.F.R. § 3.155.  Therefore, the question before the Board is whether it was factually ascertainable that the Veteran met the criteria for a TDIU on December 10, 2007, or for the one year period prior to that date.  38 C.F.R. § 3.400(o)(2).

In that regard, the Board finds that the Veteran did meet the criteria for a TDIU on December 10, 2006.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In this case, beginning in March 2005, the Veteran met the scheduler criteria for a TDIU because, among other ratings, he was awarded a 20 percent rating for left shoulder impingement, a 20 percent rating for right shoulder impingement, a 10 percent disability rating for bilateral hand arthritis, a 10 percent rating for lumbar spine arthritis, and 10 percent ratings for right and left knee arthritis.  These disabilities are all orthopedic in nature and combine to one 60 percent rating.  His overall combined rating was 80 percent.  38 C.F.R. § 4.16(a).  Thus, the scheduler criteria is met since 2005.

Turning to the evidence of record, a July 2007 VA examination demonstrated that the Veteran's right and left knee arthritis caused him to have weakness where he was unable to bear weight fully on the joints.  There was stiffness primarily in the morning and evening.  There was lack of endurance in that he could not sustain activity for long periods of time.  He was unable to do any long term bending, stooping, or squatting.  His bilateral hand arthritis caused aching, sharp, and stiff pain twice a day for about two hours at a time.  The functional impairment was reduced flexibility of the finger joint and clumsiness with certain fine finger activities.  His lumbar spine disability caused stiffness, with limitation of flexibility of the back.  He had constant low back pain.  He could not do any prolonged sitting, standing, walking, bending, or lifting.  His orthopedic disabilities had caused such limitations since 1998, 1999, and 2000, respectively. 

An April 2008 private orthopedic examination reflects a finding of marked disability with serious limitations of activity.  Bending caused pain that radiated down his legs, more so on the left side.  Examination of the shoulders showed tenderness to the left and right acromioclavicular joints.  Functionally, he had trouble putting his arms through sleeves.  Repetitive motion of the left arm caused pain.  He could not externally abduct the left arm without significant functional limitation.  The examiner opined that due to the Veteran's shoulder and spine disabilities, he would not be able to work without permanent restrictions, and that he would expect to have to undergo bouts of physical therapy if he were to work and experience flare-ups.  He was not considered to be employable on the open labor market based upon his need for permanent modification of activities, intermittent time off of work, and the use of narcotics and other pain medications and muscle relaxants.  

A June 2008 VA examination demonstrated that the Veteran's shoulder, hand, and back disabilities prevented him from performing repetitive handling, grasping, kneeling, squatting, pushing, and pulling, among other limitations.

In this case, the Board finds that the Veteran's service-connected disabilities, specifically, his orthopedic disabilities of the lumbar spine, shoulders, and hands, have rendered him unable to secure or follow substantially gainful employment since at least December 10, 2006.  In so finding, the Board places probative weight on the April 2008 private opinion finding that the Veteran was not considered to be employable due to his need for work restrictions, his use of pain medication, and his need for ongoing physical therapy.  Such comports with the other two VA examinations of record which demonstrate ongoing limitations related to his service-connected orthopedic disabilities, such as limitations of many repetitive movements of the arms and back.  Thus, the Board is in agreement with the RO that the Veteran's physical limitations of his service-connected disabilities preclude employment.  The Board further finds that such unemployability has been ongoing since at least one year prior to December 10, 2007.  Significantly, there is no clear indication of a factual date of onset of unemployability during the period on appeal; rather, the Veteran has suffered from the same symptoms throughout the time period in question.  When resolving the benefit of the doubt in favor of the Veteran, the Board finds that he was unemployable throughout the period under consideration.  Therefore, the Board finds that it is appropriate to assign an effective date of December 10, 2006, for an assignment of TDIU, one year prior to filing the claim for a TDIU.  No earlier date is available for assignment of this award.

Accordingly, the Board finds that the Veteran met the criteria for an assignment of a TDIU within one year of filing his claim for a TDIU, therefore an effective date of December 10, 2006, is granted for the assignment of a TDIU.  


ORDER

An earlier effective date of December 10, 2006, is assigned for the grant of a TDIU, subject to the laws and regulations that govern monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


